An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Robert Stolz, J.), rendered February 18, 2015, as amended March 31, *5972015, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
Concur—Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels and Feinman, JJ.